         Case 1:16-cr-10320-PBS Document 465 Filed 01/09/19 Page 1 of 3
                              UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS


____________________________________
                                             )
UNITED STATES OF AMERICA                     )
     Plaintiff,                              )
                                             )
v.                                           )       CASE NO. 16-CR-10320-GAO
                                             )
JAMES GIANNETTA, ET AL.                      )
    Defendant.                               )
                                             )




       OPPOSITION TO MASS STATE POLICE MOTION TO QUASH RULE 17
               SUBPOENA BY DEFENDANT JAMES GIANNETTA



       The Defendant James Giannetta opposes the Mass State Police motion to quash Rule 17

subpoena, Docket #464, on the ground that the requested documents are relevant and necessary

to Mr. Giannetta's defense.

       Specifically, the defendant expects that the subpoenaed documents/file will show that Mr.

Giannetta worked as a government informant who cultivated relationships with known drug

dealers. The defendant intends to offer this evidence to counter the government's anticipated

evidence of the defendant's contacts with his codefendants and argument that those contacts

support an inference that Mr. Giannetta was involved in the charged conspiracy with them.

       More specifically, the defendant expects that the subpoenaed documents will show,

consistent with Mr. Giannetta's DEA informant file produced to the defendant by the government

in this case1, that Mass State Trooper Shawn Murray was Mr. Giannetta's “handler” and that, in

between Mr. Giannetta's periods of being an active informant for government agencies, Mr.


1
 Mr. Giannetta's DEA informant file was produced to the defendant under seal and therefore
copies of relevant sections are not attached as exhibits to this motion but can be made available
to the court for in camera review if requested.
          Case 1:16-cr-10320-PBS Document 465 Filed 01/09/19 Page 2 of 3
Giannetta kept in touch with potential targets of government drug investigations and developed

cases which he then presented to Trooper Murray and law enforcement agencies. Mr. Giannetta

earned money as well as consideration in his own pending cases for the perspective cases he

brought to law enforcement which resulted in actual investigations, arrests and prosecutions.

        The defendant expects that the subpoenaed state police documents will show that Mr.

Giannetta continued reporting potential targets to Trooper Murray throughout the period of the

charged conspiracy. This evidence directly counters the government's argument that Mr.

Giannetta's contacts with alleged co-conspirators during the charged period create an inference

that he was a member of the charged conspiracy. On the contrary, evidence of those contacts

simply shows Mr. Giannetta pursuing his sideline occupation as a prospective and actual

government informant. In a conspiracy case, contacts between alleged co-conspirators are often

essential incriminating evidence that the defendant was part of a conspiracy involving those

other members. The anticipated evidence concerning Mr. Giannetta's long time cooperation with

law enforcement and his unofficial prospecting for additional targets and cases is directly

relevant to his defense that his communications with his codefendants do not support an

inference that he was a member of the charged conspiracy with them.

        Production of the Mass State police file is necessary because the DEA file does not

record contacts between Mr. Giannetta and Trooper Murray after 2011. The defendant continued

meeting with Trooper Murray and assisting the state police with cases after 2011 and up to and

including during the term of the alleged conspiracy and those contacts and activities would be

reflected in the state police file.

        For the foregoing reasons, the motion to quash, Docket #464 , should be denied.




                                                     Respectfully Submitted,

                                                     JAMES GIANNETTA

                                               -2-
        Case 1:16-cr-10320-PBS Document 465 Filed 01/09/19 Page 3 of 3
                                                    By his attorney,

                                                    /s/ Joan M. Griffin
                                                    Joan M. Griffin (BBO# 549522)
                                                    PO Box 133
                                                    Dublin, NH 03444
                                                    griffin@lawjmg.com
                                                    (617) 283-0954


Date: January 9, 2019


                               CERTIFICATE OF SERVICE

       I hereby certify that the above document was served on all parties of record by ECF filing

on January 9, 2019.

                                                           _/s/ Joan M. Griffin
                                                             Joan M. Griffin




                                              -3-
